Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
3.	The closest prior art considered is Mak (US 2007/0211401 A1), Stewart (US 2012/0302271 A1), Yadav (US 2012/0203479 A1) and Gyugyi (US 5,198,746).
	Mak teaches, a method for identifying a location of a fault in an electrical power distribution network (Claim 1), said network including a power source (¶ 0024), at least one electrical line (¶ 0003) , and at least one switching device in the electrical line (¶ 0031), measuring a voltage and a current of the power signal in the at least one switching device during the fault (¶ 0007; ¶ 0043).
4.	Stewart teaches, a method for identifying a location of a fault in an electrical power distribution network (¶ 0004), said network including a power source (¶ 0017), at least one electrical line, a number of spaced apart utility poles supporting the at least one electrical line (¶ 0005; ¶ 0012),
5.	Yadav teaches, a method for identifying a location of a fault in an electrical power distribution network (¶ 0064), said network including a power source, at least one electrical line, and at least one switching device in the electrical line (¶ 0055), said at least one switching device being operable to prevent a power signal from flowing through the switching device in response to detecting the fault (¶ 0036), said method comprising; measuring a voltage and a current of the power signal in the at least one switching device during the fault (¶ 0049), but before the switching device prevents the power signal from flowing therethrough (¶ 0061).
6.	Gyugyi teaches, said network including a power source, at least one electrical line, and at least one switching device in the electrical line (Col. 10. Ln. 50-53), said method comprising: identifying an impedance of the at least one electrical line (Col. 14. Ln. 17-19:); measuring a voltage and a current of Col. 4. Ln. 4-7); calculating a reactive power value at each of the utility poles using the estimated voltages (Claim 1),
7.	The prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim,  “calculating a reactive power value at each of the utility poles using the estimated voltages, wherein calculating a reactive power value includes compensating for distributed loads along the electrical line that consume reactive power during the fault; and determining the location of the fault based on where the reactive power value goes to zero along the at least one electrical line.”

Allowable Subject Matter
8.	Claims 1 – 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
10.	Regarding claim 1, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim “calculating a reactive power value at each of the utility poles using the estimated voltages, wherein calculating a reactive power value includes compensating for distributed loads along the electrical line that consume reactive power during the fault; and determining the location of the fault based on where the reactive power value goes to zero along the at least one electrical line.”
11.	Regarding claim 13, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim “calculating a reactive power value at each of the utility poles using the estimated voltages, wherein calculating the reactive power value includes compensating for distributed loads along the feeder line downstream of the recloser that consume reactive power during the fault based on a cumulative power rating size of a plurality of distribution transformers that provide power to the distributed loads; and determining the location of the fault based on where the reactive power value goes to zero along the feeder line.”
12.	Regarding claim 20, the prior art does not teach or suggest, alone or in combination with the rest of the limitations in the claim “means for calculating a reactive power value at each of the utility poles using the estimated voltage that includes compensating for distributed loads along the electrical line that consume reactive power during the fault; and means for determining the location of the fault based on where the reactive power value goes to zero along the at least one electrical line.”
13.	Claims 2, 6 and 8 – 12 are allowable due to their dependencies on claim 1. Claims 3 and 4 are allowable due to their dependencies on claim 2. Claim 7, is allowable due to its dependency on claim 6. Claim 5 is allowable due to its dependency on claim4. Claims 14, 16, 18 and 19 are allowable due to their 
14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868